Exhibit 10.1

 

 

 

LOGO [g702987g0131121908455.jpg]

Intel Corporation

2200 Mission College Blvd

Santa Clara, CA, 95054-1549

January 30, 2019

Dear Bob:

Congratulations! On behalf of Intel Corporation I am pleased to provide this
offer to you for the position of Chief Executive Officer reporting to the Intel
Board of Directors. It is expected that the effective date for your new position
(Effective Date) will be January 30, 2019.

Base Salary. As of the Effective Date, your annual base salary will be
$1,250,000, less applicable taxes, deductions and withholdings. This base salary
will be reviewed annually as part of our performance review process and will
increase commensurate with your performance, as assessed by Intel’s Board of
Directors.

Annual Performance Bonus. You remain eligible for an Annual Performance Bonus
(APB) with a target payout of $3,437,500, based on 275% of base salary. The APB
is paid out in January for the prior year based on Intel’s financial
performance, as well as achievement of specified operational goals, subject to
the terms of the APB plan. Subject to local law, to earn and receive an APB
payout, employees must be employed on the Intel payroll through the last day of
the applicable bonus period.

Quarterly Profit Bonus. You remain eligible for quarterly bonuses under the
Quarterly Profit Bonus (QPB) plan. These bonuses are determined based on Intel’s
quarterly profitability, subject to the terms of the QPB plan. Subject to local
law, to earn and receive a QPB, you must be employed on the Intel payroll before
the cutoff date for each three-month bonus period, and have received eligible
earnings before the cutoff date.

Focal Annual Equity Grants. As an employee of Intel, you share in the success of
Intel through the company’s stock benefit program. Therefore, you remain
eligible for equity awards based on your job performance and contributions to
Intel as part of Intel’s annual performance evaluation process (Focal). The
target valuation for your 2019 annual equity award is expected to be
$15,500,000. Equity awards will be recommended to be in the form of Restricted
Stock Units (RSUs) and Performance Stock Units (PSUs) and will be subject to the
terms and conditions of the Intel Corporation 2006 Equity Incentive Plan
(including any limitations therein on the number of equity awards that may be
granted thereunder), the Notice of Grant for each award and the grant agreement
linked to your Notice of Grant. We anticipate the split will be 80 percent PSUs
and 20 percent RSUs, but the exact split is subject to approval by Intel’s Board
of Directors.

 

1



--------------------------------------------------------------------------------

Strategic Growth Equity Grants. In addition to the 2019 Focal award, you will be
granted the following equity compensation awards effective as of February 1,
2019:

APB Related Performance Stock Units. You will be granted PSUs for a target
number of Intel shares equal to $13,000,000 divided by the market value of
Intel’s stock over 30 calendar days leading up to and including the grant date.
On each of January 30, 2021 and January 30, 2022, assuming your continued
employment with Intel through such dates, 50 percent of the target number of
PSUs shall vest; provided, that the number of PSUs that vest on each such date
shall be adjusted up or down by a percentage (not to exceed 25 percent) equal to
the average Corporate APB Funding Multiplier for the two or three year vesting
period, as applicable, preceding each vesting date; provided, further, that if
the applicable average Corporate APB Funding Multiplier on a vesting date is
less than 50 percent then none of the APB Related PSUs shall vest on such date.
Notwithstanding the foregoing the PSUs will vest with regard to 100 percent of
the then-unvested Intel shares subject thereto in the event your employment is
terminated by Intel without Cause (as defined below) or you voluntarily resign
your employment for Good Reason (as defined below), in each case before January
30, 2022, and you signing and not revoking a release in favor of Intel and its
affiliates, substantially in the form of Intel’s Confidential Separation
Agreement and General Release of Claims. The PSUs will be subject to the terms
and conditions of the Intel Corporation 2006 Equity Incentive Plan, the Notice
of Grant for the award, and grant agreement linked to your Notice of Grant.

For purposes of this offer, “Cause” means (a) commission of an act of material
fraud or dishonesty against Intel; (b) intentional refusal or willful failure to
substantially carry out the reasonable instructions of the Intel Board of
Directors (other than any such failure resulting from your disability); (c)
conviction of, guilty plea or “no contest” plea to a felony or to a misdemeanor
involving moral turpitude (where moral turpitude means so extreme a departure
from ordinary standards of honesty, good morals, justice or ethics as to be
shocking to the moral sense of the community); (d) gross misconduct in
connection with the performance of your duties; (e) improper disclosure of
confidential information or a material violation of an Intel policy or Intel’s
Code of Conduct; (f) breach of fiduciary duty to Intel; (g) failure to cooperate
with Intel in any investigation or formal proceeding or being found liable in a
Securities and Exchange Commission enforcement action or otherwise being
disqualified from serving in your job; or (h) breach of duty of loyalty to
Intel. Prior to termination for Cause, Intel shall provide 30 days prior written
notice of the grounds for Cause, and give you an opportunity within those 30
days to cure the alleged breach. The parties recognize that given the egregious
nature of the conduct defined as Cause, a cure may not possible. No act or
failure to act on your part shall be considered “willful” unless Intel
determines it is done, or omitted to be done, in bad faith or without reasonable
belief that your act or omission was in the best interests of the Company. Any
act, or failure to act, based upon express authority given pursuant to a
resolution duly adopted by Intel’s Board with respect to such act or omission,
or based upon the advice of legal counsel for Intel, shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of Intel.

 

2



--------------------------------------------------------------------------------

With respect to any determination of “Cause” under this Agreement, Intel will
act fairly, and cannot terminate you “for Cause” unless Intel determines there
is clear and convincing evidence of your actions constituting “Cause” as defined
herein.

Notwithstanding the foregoing, you and Intel expressly agree that Intel does not
expect, and will not require, you to engage in any activities that would violate
your existing obligations to any prior employer to maintain the confidentiality
of such employer’s proprietary business information. If you refuse or fail to
carry out any instruction by Intel’s Board of Directors because of such existing
obligations, your refusal or failure will not constitute Cause for termination.

A resignation for “Good Reason” means your resignation following the occurrence,
without your express, written consent, of one or more of the following
conditions: (a) a material reduction in your title, duties, responsibilities, or
authority; (b) a material reduction by Intel of your annual base salary or
annual incentive cash target as in effect on the Effective Date; or (c) a
relocation of your principal place of employment more than 30 miles from its
current location in Santa Clara, California.

Performance Based Stock Options. You will be granted options to purchase
1,800,000 Intel shares (Options) for an exercise price equal to the closing
stock price on the grant date. The Options will have a maximum ten year term and
vest over a four year period: 1⁄4 of the Options vesting per year beginning on
the twelve month anniversary of the grant date and continuing each year such
that the grant is fully vested on the forty-eight month anniversary of the grant
date. The Options, to the extent vested, shall be exercisable only if, during
the five-year period following their grant date, Intel’s closing stock price
increases by 30 percent or more above the closing stock price as of the grant
date for 30 consecutive trading days. If, within the five-year period following
the grant date, Intel’s closing stock price does not increase by 30 percent or
more above the closing stock price as of the grant date for 30 consecutive
trading days, the Options shall be cancelled as of such five-year anniversary of
the grant date. The Options will be subject to the terms and conditions of the
Intel Corporation 2006 Equity Incentive Plan, the Notice of Grant for the award,
and grant agreement linked to your Notice of Grant.

Performance Stock Units. You will be granted a target number of Intel
performance stock units (PSUs) for 450,000 shares which will be earned based on
the appreciation in Intel’s closing stock price over the five-year period
following the grant date. The threshold share appreciation target to earn any
shares under the PSUs is an increase in Intel’s closing stock price of at least
30 percent over Intel’s closing stock price on the grant date, in which event
225,000 shares under the PSUs will be earned. The target number of shares under
the PSUs will be earned in the event of an increase in Intel’s closing stock
price of 50 percent over Intel’s closing stock price on the grant date. The
maximum number of Intel shares that may be earned under the PSUs in the event of
an increase in Intel’s closing stock price of 100 percent or more over Intel’s
closing stock price on the grant date is 900,000 shares. The number of shares
under the PSUs that will be earned in the event of an increase in Intel’s stock
price between 30 percent and 100 percent or more will be determined via straight
line interpolation of the earned percentages set forth herein. In order for
shares to be earned under the PSU, Intel’s closing stock price must close above
the percentage increase targets set forth herein for at least 30 consecutive
trading days. Assuming your continued employment with Intel, shares under the
PSUs that are earned as a result of attainment of the stock

 

3



--------------------------------------------------------------------------------

price appreciation targets set forth herein during the five year performance
period will be distributed to you on the fifth anniversary of the grant date;
provided, that to the extent the threshold (or a higher) stock price
appreciation target set forth herein is attained on or prior to the thirty-six
month anniversary of the grant date, 50 percent of the shares earned under the
PSUs as of such anniversary date shall be distributed to you on the thirty-six
month anniversary of the grant date and the remainder of any earned shares under
the PSU shall be distributed to you on the fifth anniversary of the grant date;
provided, further that if, as of the fifth anniversary of the grant date Intel’s
closing stock price for any of the thirty consecutive trading days immediately
preceding such fifth anniversary is less than 30 percent above Intel’s closing
stock price on the grant date, the maximum number of shares issuable to you
under the PSUs on the fifth anniversary of the grant date (inclusive of any
Intel shares previously distributed to you under the PSUs) shall be the target
number of shares under the PSUs. The PSUs will be subject to the terms and
conditions of the Intel Corporation 2006 Equity Incentive Plan, the Notice of
Grant for each award, and grant agreement linked to your Notice of Grant.

Comprehensive Benefits. You will continue to be eligible for our medical,
dental, vision, short-term and long term disability and life insurance programs
as well as the employee Stock Purchase Plan, 401(k) Plan (with annual employer
funded contribution), deferred compensation plan, and financial counseling
services.

You remain eligible for 4 weeks of vacation and 10 standard company holidays
each year as well as an eight-week fully-paid sabbatical leave after every seven
years of eligible employment, or a four-week sabbatical after 4 years of
eligible employment. Of course, each of these benefits is subject to the terms
and conditions of the benefit program and plans, including waiting periods for
some.

Travel; Security; Attorneys’ Fees. You will be permitted use of company-owned or
engaged private aircraft for business travel and you may use company-owned or
engaged private aircraft for personal use up to a maximum of $200,000 of Intel
incremental expense per calendar year. You will be provided with personal
security services consistent with Intel’s customary practices. Intel will
reimburse you for up to $15,000 of your reasonable attorneys’ fees incurred in
connection with the review and finalization of this offer letter.

Outside Activities during Employment. During your employment, you shall devote
your full business efforts and time to Intel. This obligation, however, shall
not preclude you from engaging in appropriate civic, charitable or religious
activities, as long as they do not materially interfere with your job. Any
outside activities, including serving on a Board of Directors, must be in
compliance with Intel’s Code of Conduct.

Company Policies/Protection of Intellectual Property. Your employment remains
subject to the Employment Agreement you signed, which outlines your obligations
as an employee, including among others your obligation to protect Intel’s
intellectual property (as well as confidential information of your prior
employers and other third parties). You will be expected to abide by the
Company’s policies and procedures, including without limitation Intel’s
Employment Guidelines and Code of Conduct.

 

4



--------------------------------------------------------------------------------

At-Will Employment. Your employment with Intel remains “at will,” which means
that both Intel and you have the right to end your employment at any time, with
or without advance notice, and with or without cause. The at-will nature of your
employment may not be modified or amended except by written agreement signed by
an authorized member of Intel’s Board of Directors and you.

Tax Withholding. All amounts payable hereunder shall be subject to any required
withholdings and deductions.

Counterparts. This offer letter may be executed in counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties.

Entire Agreement. This offer letter including the referenced documents forms the
entire agreement between you and Intel and replaces all prior communications on
matters related to employment at Intel. Without limiting the foregoing, this
offer letter supersedes in its entirety that certain offer letter between you
and Intel dated as of September 14, 2016.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO OFFER LETTER]

 

 

Sincerely,

      /s/ Andy Bryant

Chairman of the Board of Directors

            /s/ Omar Ishrak

Chair, Compensation Committee

of the Board of Directors

 

Accepted and Agreed:

 

      /s/ Robert H. Swan

      1/ 30 /2019

Robert H. Swan

         Date    

 

6